Kirkpatrick, C. J.
— This is an action to recover damages for overflowing plaintiff’s lands; anditisinthe justice’s docket, called an action of trespass. And this is assigned as a reason of reversal. But though strictly speaking, it ought to have been an action on the case, yet, as the cause of complaint is very distinctly set forth in the plaintiff’s state of demand, and as the defendant, therefore, could not be injured by this mistake of the justicé, [*] I think the plaintiff is saved by the late act of Assembly on that subject, and that the judgment must be affirmed.
Pennington, J.
— The only objection to this judgment, that has any weight in it, is the second: — That the action is trespass, whereas it ought to have been trespass on the case. As this irregularity does not tend to injure or impair the substantial rights or interest of the plaintiff in certiorari, I think it is cured by the late act of Assembly of 5th February, 1812; (a) and that the judgment ought to be affirmed.
IRosseXiIí, J.' — Of the same opinion.
Judgment affirmed.

 Rev. L. $57.